FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 October 16, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                       No. 09-6089
          v.                                           (W.D. of Okla.)
 ANTHONY WEBSTER,                                  (D.C. No. CR-08-227-D)

               Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Anthony Webster was convicted under Colorado law of first-degree sexual

assault and was sentenced to ten years’ imprisonment. He was paroled in

December of 2006.

      Soon after he was discharged from prison and as part of his parole, Webster

registered with the Denver Police Department as a sex offender. Four months



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
later, however, Webster failed to report his current status to the Denver Police,

and a warrant was issued for his arrest.

      In the summer of 2008, federal officials received an anonymous tip that

Webster was residing in Oklahoma City. Subsequent investigation confirmed he

was in fact residing there and had failed to register as a sex offender with the

Oklahoma City Police Department. Webster was arrested in September of 2008.

      In due course, Webster pleaded guilty to a violation of 18 U.S.C. § 2250(a)

for traveling in interstate commerce and knowingly failing to update his sex

offender registration. The plea was conditional, however, and he reserved the

right to appeal his conviction, which he claims is invalid due to the

unconstitutionality of § 2250.

      Specifically, Webster asserts the statute, as applied to him, violates the Ex

Post Facto Clause because it was not enacted until 2006, several years after his

conviction for first-degree sexual assault. He further contends the statute violates

the Commerce Clause, because the registration of sex offenders in Oklahoma is a

matter of state law.

      Webster admits, however, that both of his arguments are foreclosed by our

case law. See United States v. Lawrence, 548 F.3d 1329 (10th Cir. 2008)

(rejecting challenges to § 2250 based on the Ex Post Facto Clause, the Commerce

Clause, and the Due Process Clause). Nonetheless, he seeks to “preserve [his

arguments] for review by the Supreme Court.” Aplt. Br. at 14, 18.

                                           -2-
      Because we are bound by the decisions of prior panels of this court, United

States v. Mitchell, 518 F.3d 740, 752 n.14 (10th Cir. 2008), we cannot entertain

Webster’s arguments. We therefore exercise jurisdiction under 28 U.S.C. § 1291

to AFFIRM Webster’s conviction.

                                      Entered for the Court


                                      Timothy M. Tymkovich
                                      Circuit Judge




                                        -3-